DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive the amendment filed on 10/28/2020.
Status of the claims 
Claims 1, 14 and 27 have been amended.
Claims 3, 4, 6, 7, 9-13, 16. 17, 19, 20, 22-26 and 29-33 were previously canceled.
Claims 1, 2, 5, 8, 14, 15, 18, 21, 27, 28 and 34-45 are pending in the application.
Examiner’s Remark and Interview Summary
In an effort to advance prosecution, The Examiner interviews with/and at the request of Applicant representative Johnathan Dunsey on 02/09/2021 and on 02/22/2021. Draft amendment sent by Applicant representative on 02/22/2021 was discussed with Primary Steve D’Agosta but was not found allowable. The amendment tends to convey the relationship between a minimum processing time and a maximum timing advance (TA) value relative to the transmission of WTRU capabilities message within the receive transmission time interval (TTI) configuration information.
Primary Steve D’Agosta indicated that the proposed amendment is too broad therefore, did not think the proposed claims are allowable. Final Office Action is herein submitted based on the 

Response to Arguments
In response to Non-Final dated 07/28/2020, Applicant’s argues (see remark page 9) that Patel fails to teach a "maximum TA value is associated with the minimum timeline" or any similar feature. Applicant in addition submits that while the Office Action points out the "max TA" of Patel, the Office Action fails to identify where Patel teaches that this max TA "is associated with the minimum timeline" as in claim 1.

The Examine respectfully disagrees and submits that Chen discloses a user equipment (UE) or a base station may identify a timing advance parameter and a processing parameter for the UE, and one or both may determine a hybrid automatic repeat request (HARQ) timing based on the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen, (see Abstract). 
To that end, Chen discloses [0037], [0040], [0059]; processing capability; large timing advance (TA) TTI length based on the received TTI configuration based on a reduced TTI, (minimum timeline) to provide low latency operations; operations based on a reduced transmission time interval (TTI)) enabling a reduction in the delay between a transmission and a HARQ response.
However, the Examiner notes that a large timing advance as indicated in Chen is not explicitly the maximum TA value required. The Examiner turned to Patel to teach that feature, 
Second, regarding Applicant argument (see Applicant’s remark page 10) that Patel failed to disclose max TA "is associated with the minimum timeline", the Examiner has previously shown that Chen discloses a processing capability (PC) associated with a minimum timeline, [0077]; [0082]; UE capability associated with HARQ timeline/minimum timeline (timeline). 
In addition, a max TA "is associated with the minimum timeline", is that which is discussed in Patel’s [0059]: for instance, 667 us TA (e.g., a max TA) associated with HARQ timing, indicating HARQ timing (minimum timeline) that a max TA may tolerate.
Therefore, the Examiner indicates that the combination is proper, in order to provide low latency operation.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 8, 14, 15, 18, 21, 27, 28 and 34-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0323070 A1) hereinafter Chen in view of Patel et al. (US 2017/0332373 A1) hereinafter Patel.

Regarding claim 1. Chen 670 discloses a method for use in a wireless transmit/receive unit (WTRU) for using a processing capability (PC), the method comprising: 
receiving a transmission time interval (TTI) configuration, [0047]; TTIs configuration and transmission to UE; (see illustrative example Fig. 10 step 1010; [0094]; UE 115 receives TTI configuration information (TTIs configured in step 1005)); 
determining the PC of the WTRU, wherein the PC is associated with a minimum timeline, [0077]; [0082]; UE capability associated with HARQ timeline/minimum timeline (timeline); (remark there is no explicitly teaching that the timing advance is maximum TA value);
transmitting a WTRU capabilities message, including the determined PC, [0082]: EU indicates/transmits it’s capability to the base station;
determining a TTI length based on the received TTI configuration; [0115] and [0119]: identification of the duration/length of TTI among multiple TTI lengths. 
However, Chen 670 does not explicitly discloses maximum TA value, determining a TTI length based on the received TTI configuration; and transmitting user data using the determined TTI length, as explicitly required.
(The Examiner notes that the limitation “determining a TTI length based on the received TTI configuration; and transmitting user data using the determined TTI length” are interrelated),

Patel discloses maximum TA value, [0037]; [0059], a higher TA timing advance value; 667 us TA (e.g., a max TA); Patel also discloses determining a TTI length based on the received TTI configuration; and transmitting user data using the determined TTI length [0060] and [0069]: TTI length among TTIs of different lengths; Fig. 7, [0079]: UE transmits data to base station 105-b during the UL TTI assigned in 725.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.Regarding claim 2. Chen as modified with Patel, wherein the minimum timeline includes a timeline relationship represented as a number of time units between a first time and a second time, wherein a time unit is at least one of a symbol, a TTI, a time sample, and a set of time samples, Fig. 5; [0068]-[0070], HARQ timing with TTI with different lengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.Regarding claim 5. Chen as modified with Patel discloses the claimed invention except explicitly, wherein the TTI configuration comprises at least a number of symbol, [0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.
Regarding claim 8. Chen discloses, wherein the transmitted WTRU capabilities message is transmitted to an eNodeB (eNB), [0082]: EU indicates/transmits it’s capability to the base station.Regarding claim 14. Chen discloses A wireless transmit/receive unit (WTRU) configured to use a processing capability (PC), the WTRU comprising: 
[0047]; TTIs configuration and transmission to UE; (see illustrative example Fig. 10 step 1010; [0094]; UE 115 receives TTI configuration information (TTIs configured in step 1005)); 
a processor configured to determine the PC of the WTRU, wherein the PC is associated with a minimum timeline and a maximum timing advance (TA) value, [0077]; [0082]; UE capability associated with HARQ timeline/minimum timeline (for instance, HARQ may be 2 ms, 3 ms, or 4 ms, depending upon UE capability), and timing advance during TTI (timeline); (remark there is no explicitly teaching that the timing advance is maximum TA value);
a transmitter configured to transmit a WTRU capabilities message, including the determined PC, [0082]: EU indicates/transmits it’s capability to the base station;
the processor configured to determine a TTI length based on the received TTI configuration, [0115] and [0119]: identification of the duration/length of TTI among multiple TTI lengths. 
However, Chen 670 does not explicitly discloses maximum TA value, wherein the maximum TA value is associated with the minimum timeline; 
and the transmitter configured to transmit user data using the determined TTI length,
(The Examiner notes that the limitation “determining a TTI length based on the received TTI configuration; and transmitting user data using the determined TTI length” are interrelated),
Patel discloses maximum TA value, [0037]; [0059], a higher TA timing advance value; 667 us TA (e.g., a max TA); Patel also discloses determining a TTI length based on the received TTI configuration; and transmitting user data using the determined TTI length [0060] and [0069]: TTI length among TTIs of different lengths; Fig. 7, [0079]: UE transmits data to base station 105-b during the UL TTI assigned in 725.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.
Regarding claim 15. Chen as modified with Patel discloses the claimed invention except explicitly, wherein the minimum timeline includes a timeline relationship represented as a number of time units between a first time and a second time, wherein a time unit is at least one of a symbol, a TTI, a time sample, and a set of time samples. 
Patel discloses the timeline includes a timeline relationship represented as a number of time units between a first time and a second time, wherein a time unit is at least one of a symbol, a TTI, a time sample, and a set of time samples, Fig. 5; [0068]-[0070], HARQ timing with TTI with different lengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract. Regarding claim 18. Chen as modified with Patel discloses the TTI configuration comprises at least a number of symbol, [0045]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.Regarding claim 21. Chen discloses, wherein the transmitted WTRU capabilities message is transmitted to an eNodeB (eNB), [0082]: EU indicates/transmits it’s capability to the base station.
Regarding claim 27. Chen discloses A method for use in an eNodeB (eNB) for using a processing capability (PC), the method comprising: 
transmitting a transmission time interval (TTI) configuration, [0047]; TTIs configuration transmitted to UE; (see illustrative example Fig. 10 step 1010; [0094]; UE 115 receives TTI configuration information (TTIs configured in step 1005));
receiving a report of a determined PC, wherein the PC is associated with a minimum timeline and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the timeline, , [0077]; [0082]; UE capability associated with HARQ timeline/minimum timeline (for instance, HARQ may be 2 ms, 3 ms, or 4 ms, depending upon UE capability), and timing advance during TTI (timeline); (remark there is no explicitly teaching that the timing advance is maximum TA value); 
receiving a wireless transmit/receive unit (WTRU) capabilities message, including the determined PC, [0082]: EU indicates/transmits it’s capability to the base station;
determining a TTI length based on the transmitted TTI configuration; and receiving user data using the determined TTI length; [0115] and [0119]: identification of the duration/length of TTI among multiple TTI lengths.  
Chen 670 does not explicitly discloses maximum TA value, wherein the maximum TA value is associated with the minimum timeline; determining a TTI length based on the transmitted TTI configuration; and receiving user data using the determined TTI length as explicitly required.
(The Examiner notes that the limitation “determining a TTI length based on the transmitted TTI configuration; and receiving user data using the determined TTI length” are interrelated),
Patel discloses the maximum TA value, [0037]; [0059] UE capability associated with max TA. In addition, [0060] and [0069] disclose TTI length among TTIs of different lengths; Fig. 7, [0079]: discloses eNB receives the UL data (UE transmits data to eNB 105-b during the UL TTI assigned in 725).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.Regarding claim 28. Chen as modified with Patel discloses, wherein the minimum timeline includes a timeline relationship represented as a number of time units between a first time and a second time, wherein a time unit is at least one of a symbol, a TTI, a time sample, and a set of time samples, Fig. 5; [0068]-[0070], HARQ timing with TTI with different lengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.
Regarding claim 34. Chen discloses wherein the received WTRU capabilities message is received from a WTRU, [0082]: EU indicates/transmits it’s capability to the base station

Regarding claim 35. Chen as modified with Patel discloses wherein the TTI configuration comprises at least a number of timeslots, [0036]; [0045]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.
Regarding claim 36. Chen as modified with Patel discloses the claimed invention except explicitly, wherein the TTI configuration comprises at least a subcarrier spacing, [0051]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.

Regarding claim 37.  Chen as modified with Patel discloses PC as part of a set of PCs, [0037]; UE has multiples processing capabilities. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.

Regarding claim 38. Chen as modified with Patel discloses, wherein the TTI configuration comprises at least a number of timeslots, [0036]. [0045]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.

Regarding claim 39. Chen as modified with Patel discloses wherein the TTI configuration comprises at least a subcarrier spacing, [0051]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.

Regarding claim 40.  Chen as modified with Patel, wherein the determined PC is transmitted as part of a set of PCs, [0037]; UE has multiples processing capabilities. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.

Regarding claim 41. Chen as modified with Patel discloses, the TTI configuration comprises at least one of a number of symbols, a number of timeslots and a subcarrier spacing, [0036]; [0045]; number of symbols and timeslots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.

Regarding claim 42.  Chen as modified with Patel discloses, wherein the determined PC is transmitted as part of a set of PCs, PC as part of a set of PCs, [0037]; UE has multiples processing capabilities. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen with Patel to provide multiple TTI coordination, see Abstract.

Regarding claim 43. Chen discloses, wherein the minimum timeline is at least one of a scheduling timeline, a feedback timeline, and a hybrid-automatic repeat requests (HARQ) timeline, [0077], [0079]; [0082]: HARQ timeline.

Regarding claim 44. Chen discloses, wherein the minimum timeline is at least one of a scheduling timeline, a feedback timeline, and a hybrid-automatic repeat requests (HARQ) timeline, 0077], [0079]; [0082]: HARQ timeline.  

Regarding claim 45. Chen discloses, wherein the minimum timeline is at least one of a scheduling timeline, a feedback timeline, and a hybrid-automatic repeat requests (HARQ) timeline, 0077], [0079]; [0082]: HARQ timeline.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        02/23/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414